DETAILED ACTION
Status of Claims:
Claims 78-84, 86, 87, and 89-99 are pending.
Claims 78, 83, 84, 86, 87, 92, 93, 96, and 97 are amended.
Claims 85 and 88 are canceled.
Claims 98 and 99 are new.
This Action is Made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 9/07/2022 have been fully considered but they are not persuasive. The applicant argues that Selby does not teach a “separation process to separate a solid phase from a liquid phase…wherein said separation process comprises sedimentation, flotation, and/or precipitation” because Selby teaches that the settling unit is storage. This argument is not persuasive because “storage” is not excluded from the claims and settling is a sedimentation process. As the settling unit holds activated sludge and particulate matter (solids) it is a sedimentation process for separating solids. The argument is not persuasive with respect to claim 96 for the same reason as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 78-83, 88-92, and 96 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Selby, III (USPN 4,246,101).

Regarding Claim 78:
	Selby teaches the system for processing wastewater comprising: a container (holding tank 11) configured to (a) receive wastewater comprising black water (household sewage); and (b) produce a wastewater stream from said wastewater (sewage pumped from holding tank) (see col. 3 lines 23-30); and one or more processing units in fluidic communication with said container, said one or more processing units (biological digester) (see col. 6 lines 40-45)) configured to (a) receive said wastewater stream from said container; and (b) perform a separation process (settling) to separate a solid phase from a liquid phase of said wastewater stream, and one or more of (ii) an anaerobic digestion process to reduce a concentration of anaerobic species from said wastewater stream, and (ii) an aerobic digestion process to reduce a concentration of aerobic species from said wastewater stream (biological separation area) (see col. 6 lines 55-59), and one or more of a disinfection process to reduce a concentration of bacteria and/or viruses from said wastewater stream (filtration unit 17, most bacteria and viruses will remain on the input side) (see col. 3 lines 38-51), thereby producing a product stream having drinking-water quality (potable) (see col. 1 lines 10-15), wherein said separation process is upstream of said one or more of (i) said anaerobic digestion process and (ii) said aerobic digestion process (separation is between digestion, therefore it is before one digestion process); wherein said separation process comprises sedimentation (settling), flotation, and/or precipitation, and wherein said one or more of (i) said anaerobic digestion process and (ii) said aerobic digestion process is upstream of said one or more said disinfection process (see fig. 1).

Regarding Claim 79:
	Selby teaches the system of Claim 78, wherein said product stream has a microbes concentration that is less than 1 parts per million (system produces potable water) (see col. 1 lines 11-15). Selby does not explicitly teach the microbe concentration in the product stream; however the claims are directed to a system, not a method. Method limitations only add patentable weigh to system claims to the extent that the prior art device must be capable of the same method. In the instant case, as the system of Selby produces potable water and includes the same process units as claimed it is capable of the same microbe concentration.

Regarding Claim 80:
	Selby teaches the system of Claim 78, further comprising a sensor that detects a property of said product stream, wherein said property includes a concentration of one or more microbes in said product stream (turbidity and conductivity, turbidity sensor detects any breakthrough in the filter) (see co. 4 lines 55-65, col. 3 lines 51-53). Selby does not explicitly refer to the concentration of microbes, however the concentration of microbes would inherently be included in the turbidity and conductivity of the water. The claims do not limit the type of sensor for detecting concentration of one or more microbes. 

Regarding Claim 81:
	Selby teaches the system of Claim 78, further comprising an additional processing unit downstream of and in fluidic communication with said container (biological absorption unit 3) (see col. 2 lines 60-65).

Regarding Claim 82:
	Selby teaches the system of Claim 81, wherein said additional processing unit (grinder 12) is configured to receive said wastewater stream from said container and perform an additional separation process (grinding) on said wastewater stream prior to directing said wastewater stream into said one or more processing units (see col. 3 lines 25-26).

Regarding Claim 83:
	Selby teaches the system of Claim 82, further comprising a waste tank (storage tank 13) configured to receive solid components separated from said wastewater stream in said additional separation process (see col. 3 lines 25-30).

Regarding Claim 89:
	Selby teaches the system of Claim 78, further comprising a computer processor (micro-processor) operatively coupled to said container and/or said one or more processing units (see col. 7 lines 3-6, fig. 1).

Regarding Claim 90:
	Selby teaches the system of claim 89, further comprising a computer control unit programmed to control fluid flow rate of said wastewater stream in said container (control pump 28 until tank is full) (see col. 5 lines 1-5), and/or from said container to said one or more processing units.

Regarding Claim 91:
	Selby teaches the system of Claim 90, wherein said computer control unit is programmed to:(a) direct fluid flow among said container and said one or more processing units; and/or (b) monitor operations of said container and/or said one or more processing units (operation of system s controlled) (see col. 4 lines 44-56); wherein said one or more processing units are optionally connected to one another in series.

Regarding Claim 92:
	Selby teaches the system of Claim 78, wherein said one or more processing units are further configured to perform a purification process (demineralizer 4) on said product stream to decrease a concentration of one or more contaminants in said product stream (see fig. 4), wherein said purification process optionally comprises charcoal filtration.

Regarding Claim 96:
	Selby teaches the method for processing wastewater comprising: directing a wastewater stream to one or more processing units (se col. 2 lines 53-67); and using said one or more processing units to perform on said wastewater stream a separation process to separate a solid phase from a liquid phase of said wastewater stream (settling area), and one or more of (i) an anaerobic digestion process to reduce a concentration of anaerobic species from said wastewater stream (biological separation area) (see col. 6 lines 55-59), and (ii) an aerobic digestion process to reduce a concentration of aerobic species from said wastewater stream, and one or more of a disinfection process (filtration unit 17) to reduce a concentration of bacteria and/or viruses from said wastewater stream (see col. Lines 38-51), thereby producing a product stream having drinking-water quality (potable water) (see col. 1 lines 10 -15), wherein said separation process is upstream of said one or more of (i) said anaerobic digestion process and (ii) said aerobic digestion (separation is between digestion processes) (see col. 6 lines 55-59); wherein said separation process comprises sedimentation (settling), flotation, and/or precipitation, and wherein said one or more of () said anaerobic digestion process and (ii) said aerobic digestion is upstream of said one or more of said disinfection process (biological digester 15 is before filtration unit 17) (see col. 7 lines 33-40).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 95 and 97 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby, III (USPN 4,246,101).

Regarding Claim 95:
	Selby teaches the system of claim 78.
	Selby does not disclose the footprint of the system, however the size of an invention it not a matter of invention and it would have been obvious to one to adjust the size dependent on the quantity of waste desired to be treated and use a footprint of less than 1 m2 or weight of less than 1 kg (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).

Regarding Claim 97:
	Selby teaches the method of claim 96.
	Selby does not disclose the residence time for processing time for 100 liters of effluent.  However, it would have been obvious to one skilled in the art to adjust the residence time to ensure that monitored qualities are within the suitable range (see col. 4 lines 53-55) and use a residence time of less than about 30 minutes. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re
Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby, III (USPN 4,246,101) as applied to claim 81 above, and further in view of Boenisch et al (DE 19702521, English machine translation provided) and Newman et al (USPN 5,653,883).

Regarding Claim 84:
	Selby teaches the system of claim 81. 
	Selby is silent as to the design of the additional processing unit (biological adsorption unit 3).
	Boenisch teaches a processing unit (treatment basin with substrate bodies) (see Abstract) configured to permit wastewater to pass through a non-porous plastic material (recycled plastics) with a biofilm (resident micro-biological colonies) on a surface thereof to produce an effluent stream having a reduced concentration of organic components relative to said wastewater stream (see abstract). Boenisch does not explicitly teach the biofilm thickness, however Boenisch teaches that the aim is top achieve a thickness with optimal mass transport (see pg. 2, second paragraph from bottom).	
	Newman teaches a processing unit wherein said additional processing unit is configured to permit said wastewater stream to pass through a non-porous plastic material and/or a biofilm to produce an effluent stream having a reduced concentration of organic components relative to said wastewater stream (pass through granular media for biofilm support for removing organic contaminants) (see col. 2 lines 13-20); or wherein said biofilm has a thickness less than about 250 micron (µm) (100 micron) (see Newman col. 4 lines 60-64).
	Selby, Boenisch, and Newman are analogous inventions in the art of water treatment. It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the unspecified biological adsorption unit of Selby with the adsorption unit of Boenisch because it is the simple substitution of one known biological adsorption unit for another known biological adsorption unit, obviously resulting the removal of organic material from the wastewater.  The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). IT would further have been obvious to one skilled in the art to select a biofilm thickness of less than about 250 micron, as disclosed by Newman, because it is within a range known to be effective for biological treatment and because one skilled in the art would have found it obvious to optimize the biofilm thickness relative to the mass transfer of the biofilm (see Boenisch pg. 2, second paragraph from bottom (see MPEP 2144.05).
Claims 86 and 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby, III (USPN 4,246,101) as applied to claim 78 above, and further in view of Laak (USPN 4,465,594).

Regarding Claim 86:
	Selby teaches the system of claim 78 further comprising a second additional separation process (second adsorbed) (see fig, 4).
	Selby does not teach that the separation process comprises sand filtration.
	Laak teaches treating blackwater with a separation process comprising sand filtration (layers of sand) (see col. 1 lines 28-30) and aerobic digestion (layers of stone).
	Selby and Laak are analogous inventions in the art of treating black water (domestic sewage). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the settling areas of Selby with sand layer and biological digestion with layers of sand and stone, as disclosed by Laak, because it is the simple substitution of one known primary black water treatment means with another known black water treatment means, obviously resulting in filtration and nitrification of the waste, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding Claim 87:
	Selby teaches the system of claim 78 further comprising a second additional separation process (second adsorbed) (see fig, 4).
	Selby does not teach that the separation process comprises sand filtration.
	Laak teaches treating blackwater with a separation process comprising roughing filtration (layers of sand) (see col. 1 lines 28-30) and aerobic digestion (layers of stone) wherein said roughing filtration comprises one or more filter media, which one or more filter media optionally comprise sand (see Laak col. 1 lines 28-30), gravel and/or fiber.
	Selby and Laak are analogous inventions in the art of treating black water (domestic sewage). It would have been obvious to one skilled in the art before the effective filing date of the invention to replace the settling areas of Selby with sand layer and biological digestion with layers of sand and stone, as disclosed by Laak, because it is the simple substitution of one known primary black water treatment means with another known black water treatment means, obviously resulting in filtration and nitrification of the waste, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claims 93 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby, III (USPN 4,246,101) as applied to claim 78 above, and further in view of Berkman (USPN 6,106,716).

Regarding Claim 93:
	Selby teaches the system of claim 78 wherein said one or more processing units are further configured to perform a sterilization process (UV sterilizer) (see fig. 4) on said product stream to decrease a concentration of one or more contaminants in said product stream.
	Selby does not disclose an energy supply unit configured to provide thermal energy for said sterilization process, wherein said energy supply unit comprises one or more optical units configured to concentrate solar thermal energy.
	Berkman teaches a system for processing wastewater comprising an energy supply unit configured to provide thermal energy for a processing unit, wherein said energy supply unit comprises one or more optical units configured to concentrate solar thermal energy (generates electricity for use in the system; supplementary electricity is generated by solar cells) (see col. 7, lines 32-39).
	Selby and Berkman are analogous inventions in the art of water treatment. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Selby to include the Berkman energy supply unit for supplying concentrated solar thermal energy to operate all of the Selby processes which require power, including the UV sterilization process, because such a configuration reduces reliance on external energy supply and enables continued operation if other power sources are unavailable (see Berkman, col. 7, lines 37-38).

Regarding Claim 94:
	Selby, as modified by Berkman, teaches the system of claim 93, wherein at least a portion of said solar thermal energy is converted to electrical energy (electricity), at least a portion of which is used for operating said system (see Berkman col. 7 line 39).

Claim Rejections - 35 USC § 103
Claim(s) 98 and 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Selby, III (USPN 4,246,101) as applied to claim 83 above, and further in view of Roberts (USPN 4,359,789).

Regarding Claim 98:
	Selby teaches the system of claim 83.
	Selby does not teach an incineration unit configured to receive said solid components from said waste tank to perform an incineration process on said solid components.
	Roberts teaches an incineration unit (waste incinerator) configured to receive solid components from a waste tank (sump pump) to perform an incineration process on said solid components (see fig. 1, col. 3 lines 46-51).
	Selby and Roberts are analogous inventions in the art of treating black water. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the incineration unit of Roberts to receive said solid components of Selby because it allows the waste to be burned and reduce the energy demands on the system by producing heat (see Roberts col. 4 lines 9-17).

Regarding Claim 99:
	Selby teaches the system of claim 83.
	Selby does not teach a grinder configured to receive said solid components from said waste tank and to reduce a volume of said solid components.
	Roberts teaches a grinder (macerator grinder) configured to receive a solid component from a waste tank (solid waste output from unit 122) and to reduce a volume of said solid component (grind) (see col. 6 lines 4-9).
	Selby and Roberts are analogous inventions in the art of treating black water. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the  grinder of Roberts to receive the solid components of Selby because it is the simple addition of a known treatment unit to a known treatment process, obviously resulting in the maceration of solids, with an expectation of success (see MPEP 2143, A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/3/2022